
	

113 HR 1194 IH: National Flood Insurance Program Termination Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1194
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mrs. Miller of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To terminate the National Flood Insurance Program and
		  related mandatory purchase and compliance requirements, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Flood Insurance Program
			 Termination Act of 2013.
		2.Termination of
			 National Flood Insurance Program
			(a)Termination of
			 authority To provide coverageEffective at the end of December 31, 2015,
			 the Administrator of the Federal Emergency Management Agency (in this section
			 referred to as the Administrator) shall not provide any new flood
			 insurance coverage, or renew any coverage provided before such date, under the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
			(b)Treatment of
			 existing coverageSubsection (a) shall not—
				(1)affect any flood insurance coverage
			 provided under such Act under a contract or agreement entered into before the
			 date specified in such subsection and, notwithstanding the repeals under
			 section 3, such provisions as in effect immediately before such repeal shall
			 continue to apply with respect to flood insurance coverage in force after such
			 repeal; or
				(2)require the
			 termination of any contract or other agreement for flood insurance coverage
			 entered into before such date.
				(c)Wind-UpAfter the date specified in subsection (a),
			 the Administrator shall take such actions as may be necessary steps to wind up
			 the affairs of the National Flood Insurance Program.
			(d)Treatment of
			 fundsAmounts in the National Flood Insurance Fund established
			 under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017)
			 and amounts in the National Flood Insurance Reserve Fund established under
			 section 1310A of such Act (42 U.S.C. 4017a) shall be available to the
			 Administrator for performing the functions of the Administrator with respect to
			 flood insurance coverage remaining in force after the date specified in
			 subsection (a). Upon the expiration of the contracts and agreements for such
			 coverage, any unexpended balances in such Funds shall be deposited in the
			 Treasury as miscellaneous receipts.
			(e)Savings
			 provisions
				(1)Treatment of
			 prior determinationsThe
			 repeals made by section 3 of the provisions of law specified in such section
			 shall not affect any order, determination, regulation, or contract that has
			 been issued, made, or allowed to become effective under such provisions before
			 the effective date of the repeal. All such orders, determinations, regulations,
			 and contracts shall continue in effect until modified, superseded, terminated,
			 set aside, or revoked in accordance with law by the President, the
			 Administrator, or other authorized official, a court of competent jurisdiction,
			 or by operation of law.
				(2)Pending
			 proceedings
					(A)Effect on
			 pending proceedingsThe
			 repeals made by section 3 shall not affect any proceedings relating to the
			 National Flood Insurance Program, including notices of proposed rulemaking,
			 pending on the effective date of the repeals, before the Federal Emergency
			 Management Agency, except that no assistance or flood insurance coverage may be
			 provided pursuant to any application pending on such effective date. Such
			 proceedings, to the extent that they relate to functions performed by the
			 Administrator after such repeal, shall be continued. Orders shall be issued in
			 such proceedings, appeals shall be taken therefrom, and payments shall be made
			 pursuant to such orders, as if this Act had not been enacted; and orders issued
			 in any such proceedings shall continue in effect until modified, terminated,
			 superseded, or revoked by the Administrator, by a court of competent
			 jurisdiction, or by operation of law.
					(B)ConstructionNothing
			 in this subsection may be construed to prohibit the discontinuance or
			 modification of any proceeding described in subparagraph (A) under the same
			 terms and conditions and to the same extent that such proceeding could have
			 been discontinued or modified if this section had not been enacted.
					(3)ActionsThis
			 section shall not affect suits commenced before the effective date of the
			 repeals made by section 3, and in all such suits, proceedings shall be had,
			 appeals taken, and judgments rendered in the same manner and effect as if this
			 section had not been enacted.
				(4)Liabilities
			 incurredNo suit, action, or
			 other proceeding commenced by or against an individual in the official capacity
			 of such individual as an officer of the Federal Emergency Management Agency
			 having any responsibility for the National Flood Insurance Program shall abate
			 by reason of the enactment of this section. No cause of action relating to such
			 Program, by or against the Federal Emergency Management Agency, or by or
			 against any officer thereof in the official capacity of such officer having any
			 responsibility for such program, shall abate by reason of the enactment of this
			 section.
				3.Repeals and
			 continuation of FEMA mapping responsibilities
			(a)National Flood
			 Insurance Act of 1968The
			 National Flood Insurance Act of 1968 is amended—
				(1)by striking
			 section 1302 (42 U.S.C. 4001);
				(2)by striking
			 chapters I and II (42 U.S.C. 4011 et seq.);
				(3)in section 1360
			 (42 U.S.C. 4101)—
					(A)in subsection
			 (a)(2), by striking until the date specified in section
			 1319;
					(B)by striking
			 subsection (d);
					(C)in subsection
			 (g)—
						(i)by
			 striking To promote compliance with the requirements of this title,
			 the and inserting The;
						(ii)by
			 striking directly responsible for coordinating the national flood
			 insurance program; and
						(iii)in
			 the last sentence, by striking National Flood Insurance Fund, pursuant
			 to section 1310(b)(6) and inserting the following: General Fund
			 of the Treasury and shall be used only for reducing the debt of the Federal
			 Government; and
						(D)in subsection
			 (i)—
						(i)by striking
			 free of charge and inserting at cost;
						(ii)by
			 striking and States and communities participating in the national flood
			 insurance program pursuant to section 1310 and at cost to all other and
			 inserting , States and communities, and other interested;
			 and
						(iii)in the last sentence, by striking
			 National Flood Insurance Fund, pursuant to section 1310(b)(6)
			 and inserting the following: General Fund of the Treasury and shall be
			 used only for reducing the debt of the Federal Government;
						(4)in section 1363
			 (42 U.S.C. 4104)—
					(A)in subsection
			 (e)—
						(i)in
			 the second sentence, by striking the Scientific Resolution Panel
			 provided for in section 1363A and inserting an independent
			 scientific body or appropriate Federal agency for advice; and
						(ii)by
			 striking the third and fifth sentences;
						(B)in subsection (g),
			 by striking Except as provided in section 1363A, any and
			 inserting Any;
					(5)by striking section 1363A (42 U.S.C.
			 4104–1);
				(6)in section 1364
			 (42 U.S.C. 4104a)—
					(A)in subsection
			 (a)—
						(i)in
			 paragraphs (1) and (2), by striking or the Flood Disaster Protection Act
			 of 1973 each place such term appears; and
						(ii)in
			 paragraph (3)—
							(I)by striking
			 subparagraphs (B) and (C) and inserting the following:
								
									(B)a statement that flood insurance coverage
				may be available in the private market or through a State-sponsored program;
				and
									;
				and
							(II)by redesignating
			 subparagraph (D) as subparagraph (C); and
							(B)by striking
			 subsections (b) and (c);
					(7)in section 1365
			 (42 U.S.C. 4104b)—
					(A)in subsection (a),
			 by striking and in which flood insurance under this title is
			 available; and
					(B)in subsection
			 (b)—
						(i)by
			 striking paragraph (1); and
						(ii)in
			 paragraph (2)—
							(I)in the first
			 sentence, by striking the community identification number and community
			 participation status (for purposes of the national flood insurance program) of
			 the community in which the improved real estate or such property is
			 located,; and
							(II)in the third
			 sentence, by striking because the building or mobile home is not located
			 in a community that is participating in the national flood insurance program
			 or;
							(8)by striking
			 sections 1366 and 1367 (42 U.S.C. 4104c, 4104d);
				(9)in section 1370
			 (42 U.S.C. 4121)—
					(A)by striking
			 paragraphs (3), (4), (5), (7), (14), and (15);
					(B)in paragraph
			 (12)(B), by striking the semicolon at the end and inserting ;
			 and;
					(C)in paragraph (13), by striking the
			 semicolon at the end and inserting a period; and
					(D)by redesignating
			 paragraphs (6), (8), (9), (10), (11), (12), and (13), as so amended, as
			 paragraphs (3), (4), (5), (6), (7), (8), and (9), respectively;
					(10)by striking
			 sections 1371 through 1375 (42 U.S.C. 4122–26);
				(11)in section 1376
			 (42 U.S.C. 4127)—
					(A)in subsection (a),
			 by striking to carry out this title and all that follows through
			 the end of paragraph (3) and inserting to carry out the mapping,
			 studies, investigations, and other responsibilities of the Director under this
			 title; and
					(B)by striking
			 subsection (c); and
					(12)by striking
			 section 1377 (42 U.S.C. 4001 note).
				(b)Flood Disaster
			 Protection Act of 1973The Flood Disaster Protection Act of 1973
			 is amended—
				(1)by striking
			 section 2 (42 U.S.C. 4002);
				(2)by striking
			 section 102 (42 U.S.C. 4012a);
				(3)in section 201 (42
			 U.S.C. 4105)—
					(A)by striking
			 subsection (a) and inserting the following new subsection:
						
							(a)As information becomes available to the
				Director concerning the existence of flood hazards, the Director shall publish
				information in accordance with section 1360(a)(1) of the National Flood
				Insurance Act of 1968 and shall notify the chief executive officer of each
				known flood-prone community of its tentative identification as a community
				containing one or more areas having special flood
				hazards.
							;
					(B)in subsection (b),
			 by striking shall either (1) promptly make proper application to
			 participate in the national flood insurance program or (2) and
			 inserting may;
					(C)by striking
			 subsections (c) and (d); and
					(D)by redesignating
			 subsection (e) as subsection (c); and
					(4)by striking
			 section 202 (42 U.S.C. 4106).
				(c)Biggert-Waters
			 Flood Insurance Reform Act of 2012The Biggert-Waters Flood
			 Insurance Reform Act of 2012 is amended—
				(1)in section 100215
			 (42 U.S.C. 4101a)—
					(A)in subsection
			 (b)(2), by striking insurance rate and inserting
			 risk ;
					(B)in subsection (c),
			 by striking insurance rate each place such term appears and
			 inserting risk;
					(C)in subsection (d)—
						(i)in
			 paragraph (1)(A)(i), by striking insurance rate and inserting
			 risk; and
						(ii)in
			 paragraph (2), by striking National Flood Insurance Program rate
			 and inserting flood risk; and
						(D)in subsection (l)(2), by striking
			 insurance rate and inserting risk;
					(2)in section 100216
			 (42 U.S.C. 4101b)—
					(A)in subsection (a), by striking
			 National Flood Insurance Program rate and inserting flood
			 risk;
					(B)in subsection
			 (b)—
						(i)in paragraph (1), by striking
			 National Flood Insurance Program rate each place such term
			 appears in subparagraphs (A) and (C) and inserting flood risk;
			 and
						(ii)in paragraph (2)(B), by striking
			 National Flood Insurance Program;
						(C)in subsection
			 (d)—
						(i)in
			 paragraph (1)—
							(I)in subparagraph
			 (A), by striking effects— and all that follows and inserting
			 effects of any potential changes to flood risk maps that may result from
			 the mapping program required under this section.; and
							(II)in subparagraph
			 (B), by striking (with regard to contents insurance); and
							(ii)in
			 paragraph (2)—
							(I)in subparagraph
			 (A), by striking covered by the mandatory flood insurance purchase
			 requirements under section 102 of the Flood Disaster Protection Act of 1973 (42
			 U.S.C. 4012a) and inserting having special flood
			 hazards;
							(II)in subparagraph
			 (B), by striking subject to the flood insurance mandatory purchase
			 requirement and inserting areas having special flood
			 hazards; and
							(III)in subparagraph
			 (C), by striking , including and all that follows through
			 (42 U.S.C. 4011 et seq.); and
							(D)in subsection
			 (e)—
						(i)by striking National Flood Insurance
			 Program rate and inserting flood risk;
						(ii)by
			 striking insurance rates and inserting risk
			 designations; and
						(iii)by
			 striking its rate maps and inserting its risk
			 maps; and
						(3)by
			 striking—
					(A)section 100224 (42
			 U.S.C. 4081 note; relating to oversight and expense reimbursements of insurance
			 companies);
					(B)section 100226 (42 U.S.C. 4101 note;
			 relating to flood protection structure accreditation task force);
					(C)section 100227 (42
			 U.S.C. 4011 note; relating to flood in progress determinations);
					(D)section 100229
			 (126 Stat. 945; relating to local data requirement);
					(E)section 100230 (42
			 U.S.C. 4014 note; relating to eligibility for insurance);
					(F)section 100231
			 (126 Stat. 949; relating to studies and reports);
					(G)subsections (a),
			 (b), (c), and (e) of section 100232 (126 Stat. 953; relating to
			 reinsurance);
					(H)section 100233
			 (126 Stat. 955; relating to GAO study on business interruption and additional
			 living expenses coverages);
					(I)section 100234 (42
			 U.S.C. 4013a; relating to policy disclosures);
					(J)section 100236
			 (126 Stat. 957; relating to study of participation and affordability for
			 certain policyholders);
					(K)section 100237
			 (126 Stat. 957; relating to study and report concerning Indian tribe and member
			 participation in flood insurance program);
					(L)section 100240
			 (126 Stat. 961; relating to levees constructed on certain properties);
					(M)section 100247
			 (126 Stat. 967; relating to FIO study on risks, hazards, and insurance);
			 and
					(N)section 100248
			 (126 Stat. 968; relating to flood protection improvements constructed on
			 certain properties).
					(d)Bunning-Bereuter-Blumenauer
			 Flood Insurance Reform Act of 2004The Bunning-Bereuter-Blumenauer Flood
			 Insurance Reform Act of 2004 is amended by striking title II (118 Stat.
			 725).
			(e)National Flood
			 Insurance Reform Act of 1994The National Flood Insurance Reform
			 Act of 1994 is amended by striking sections 561 (42 U.S.C. 4011 note), 562 (42
			 U.S.C. 4102 note), 578 (42 U.S.C. 4014 note), 579(b), and 582 (42 U.S.C.
			 5154a).
			(f)Federal Flood
			 Insurance Act of 1956Section 15 of the Federal Flood Insurance
			 Act of 1956 (42 U.S.C. 2414) is amended by striking subsection (e).
			(g)Real Estate
			 Procedures Act of 1974Paragraph 14 of section 5(b) of the Real
			 Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604(b)(14)) is amended by
			 striking under the National Flood Insurance Program or.
			(h)Housing and
			 Community Development Act of 1974Paragraph (28) of section
			 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5305(a)(28)) is amended—
				(1)in the matter
			 preceding subparagraph (A)—
					(A)by striking
			 participate in the national flood insurance program and
			 inserting  have areas designated;
					(B)by inserting
			 as having special flood hazards after the first comma;
			 and
					(C)by striking
			 under such Act; and
					(2)in subparagraph (A)—
					(A)in clause (i), by
			 striking participate in the national flood insurance program and
			 inserting have areas designated as having special flood
			 hazards;
					(B)in clause (ii), by
			 striking and the effect of such inclusion and all that follow
			 through to such property;
					(C)in clause (iii),
			 by striking the flood insurance mandatory purchase requirement
			 and inserting special flood hazards;
					(D)in clause (iv), by
			 striking , including, where applicable, lower-cost preferred risk
			 policies under this title for such properties and the contents of such
			 properties;
					(E)in clause (vi) by
			 striking , including a telephone number and all that follows
			 through is available; and
					(F)in clause (vii)—
						(i)by striking
			 participating in the national flood insurance program regarding the
			 program and and inserting having areas designated as having
			 special flood hazards regarding; and
						(ii)by striking
			 coverage under the National Flood Insurance Act of 1968 and
			 inserting private flood insurance coverage.
						(i)Effective
			 dateThe amendments made by this section shall take effect at the
			 end of December 31, 2015.
			4.Interstate compacts
			 for flood insurance coverage
			(a)Congressional
			 consentThe consent of the
			 Congress is hereby given to any two or more States to enter into agreement or
			 compacts, not in conflict with any law of the United States, for making
			 available to interested persons insurance coverage against loss resulting from
			 physical damage to or loss of real property or personal property related
			 thereto arising from any flood occurring in the United States.
			(b)Rights
			 reservedThe right to alter, amend, or repeal this section, or
			 consent granted by this section, is expressly reserved to the Congress.
			
